Name: Commission Regulation (EEC) No 2517/82 of 16 September 1982 on arrangements for imports into the United Kingdom and Ireland of certain textile products originating in Macao
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 9 . 82 Official Journal of the European Communities No L 268/39 COMMISSION REGULATION (EEC) No 2517/82 of 16 September 1982 on arrangements for imports into the United Kingdom and Ireland of certain textile products originating in Macao HAS ADOPTED THIS REGULATION : Article 1 1 . Importation into the United Kingdom and Ireland of the category of products originating in Macao and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as amended by Regulation (EEC) No 920/81 (2), and in particular Articles 1 1 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the United Kingdom and Ireland of costumes and suits (category 74) originating in Macao have exceeded the level referred to in Article 11 (3) ; Whereas, in accordance with Article 1 1 (5), Macao was notified of a request for consultations ; whereas following these consultations it is desirable to make the products in question subject to quantitative limita ­ tion for the year 1982 ; Whereas Article 11 ( 13) ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the aforesaid Regulation ; Whereas the products in question exported from Macao between 1 January 1982 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, 1 . The products as referred to in Article 1 shipped from Macao to the United Kingdom and Ireland before the date of entry into force of this Regulation, which have not yet been released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period . 2 . Imports of products shipped from Macao to the United Kingdom and Ireland after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Macao on or after 1 January 1982 and released for free circulation shall be set off against the quantitative limit established for 1982. Article 3 ¢ This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 September 1982 For the Commission Edgard PISANI Member of the Commission (  ) OJ No L 365, 27. 12. 1978 , p . 1 . (2) OJ No L 98 , 9 . 4 . 1981 , p . 1 . No L 268/40 Official Journal of the European Communities 17. 9 . 82 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1982) Description MemberStates Units Quantitative limits from 1 January to 31 December 1982 74 60.05 A II b) 4 gg) 1 1 22 33 44 60.05-71 ; 72 ; 73 ; 74 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other : Women's, girls' and infants' (other than babies') suits and costumes (including coordinate suits consis ­ ting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric , not elastic or rubberized, of wool, of cotton or of man-made textile fibres, excluding ski suits UK IRL 1 000 pieces 280 15